BARDGETT, Judge,
dissenting.
As indicated in the principal opinion, the primary issue in this case is whether the settlor had a general charitable intent or if the primary purpose of the settlor was specifically to establish a particular home to be called Baxter Protestant Memorial for the purpose of keeping “in living memory the record of” her father’s generosity. The majority in the court of appeals concluded the settlor evidenced a general charitable intent. The principal opinion in this court is to the contrary. I am in agreement with the court of appeals in the matter and, therefore, I dissent.